COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
EL PASO COUNTY HOSPITAL                                            No. 08-15-00153-CV
DISTRICT D/B/A UNIVERSITY                        §
MEDICAL CENTER OF EL PASO                                             Appeal from the
AND UMC OF EL PASO,                              §
                                                                    327th District Court
                        APPELLANTS,              §
                                                                 of El Paso County, Texas
V.                                               §
                                                                  (TC# 2012DCV06654)
NOEMI E. CHAVEZ,                                 §

                            APPELLEE.

                                MEMORANDUM OPINION

       Pending before the Court is a motion filed by Appellants, El Paso County Hospital

District d/b/a University Medical Center of El Paso and UMC of El Paso, to dismiss the appeal

because the parties have resolved the dispute between them. See TEX.R.APP.P. 42.1(a)(1). We

grant the motion and dismiss the appeal. Costs of the appeal are taxed against the party incurring

same. See TEX.R.APP.P. 42.1(d).



July 10, 2015
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.